department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dallas tx tax_exempt_and_government_entities_division release number release date org name of organization date day letter date date last date for filing a petition with the tax_court org dear date uil taxpayer_identification_number xx-xxxxxxx person to contact id number contact numbers telephone fax internal_revenue_code sec_501 last date for filing a petition with the tax_court __date 2_ this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons failure to provide records of the organization and failure to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization's exempt status we requested you to provide your organization's financial information to us so that we could fully examine and audit your organization for your fiscal_year ended june 200x despite receiving our requests and being provided the opportunity to respond to our requests you did not provide us the requested financial information based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective july 200x you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for the year ending june 200x and all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations foam 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items the org ein xx-xxxxxxxk date schedule no or exhibit year period ended legend org name of organization date tax_year ended a acting executive director of organization b executive director of organization c chairman of the board_of directors of the organization org name of organization x supervisor of organization issue name tax exempt status under c issue whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code facts the org has not complied with our requests to obtain their books_and_records and other organizational documents authority to support our request for this documentation is prescribed in sec_7602 of the internal_revenue_code a meeting was scheduled with a for may 200x when reached the organization's offices was met by b who introduced himself as the executive director b indicated that a was unable to attend this meeting and asked him b to meet with me in his place b explained he had been inactive in recent months but was becoming more active again appropriately id'd myself and asked b if there were any question regarding pub there were no questions we discussed how the organization was created reasons for its creation and how it serves the community b indicated that he did not have the required information requested in idr-1 and would require an additional two weeks we agreed to an extension through june 200x b said that would be ample time to gather the information requested indicated that would pick up the information that requested on 200x b i toured the facility which consisted of several meeting rooms two classrooms which provided computer training primarily to senior citizens and to the community at large costs associated were for materials used in the class the community center also has a large commercial-size kitchen that the organization uses to administer a nutritional food program to senior citizens the cost to a senior citizen was a small donation ranging from dollar_figurex xx to dollar_figurex xx the amount was left strictly up to the senior citizen c joined us he asked several question about our reason for the audit explained that this was a compliance audit designed to determine if their organization is organized and operated in accordance with its exempt_purpose s and should continue to be recognized as exempt from federal income taxes that the information filed in their annual return is complete correct and contains all required public information and their organization has properly filed all returns and forms for which itis liable liable for other taxes the correct amount of tax would be assessed if their organization is after several unsuccessful attempts to contact the organization decided to revisit their offices on may 200x spoke with the org 2's supervisor x when asked to speak with a or b x indicated to me that the org was no longer responsible for the administration of the center decided to make every attempt to reach an officer of the org was able to obtain a's telephone number and in a conversation on may he indicated that the organization was in fact no longer responsible for the community center as a result of an audit performed form 886-a rev department of the treasury - internal_revenue_service page -1- een 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items the org ein xx-xxxxxxk date schedule no or exhibit year period ended by the city based on the results of that audit the city decided to remove the org's services as administrator of the org a said the city would allow the organization to continue to use office space at the center through june at which time they would be required to vacate the premises although this information was available to the org at our initial interview it was not brought to my attention by b when asked about obtaining the organization's books_and_records a was not specific a said he would seek an answer from the c and return my call ina day or two spoke with a again on june 200x a said that he was resigning from the organization effective june 200x he said his contract with organization was one year his other business interests required his attention when asked about the availability of the books_and_records for our audit a said that he discussed this with the board_of directors and that should have been contacted by them when said had not been contacted a seemed surprised when asked for contact information for c or b a said he did not have the information at that time but he would return my call later that week as of this writing july 3rd 200x a has not returned my call nor have heard from any members of the org's board_of directors or officers of the organization law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shail be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to com ply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-arev department of the treasury - internal_revenue_service page -2- eee 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items the org ein xx-xxxxxxk date schedule no or exhibit yeat period ended in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests conclusion it is the internal revenue service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective july 200xx form_1120 returns should be filed for the tax periods ending june 30th 200x the effective date of the revocation will be the first day after the end of the 90-day period day form 886-a rev department of the treasury - internal_revenue_service page -3- ct ea government entities division department of the treasury internal_revenue_service te_ge e o examinations commerce street dallas tx c chairman of the board_of directors of the organization org name of organization date tax_year end date cc org taxpayer_identification_number xx-xxxxxxx form tax_year s ended date person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director e o examinations letter catalog number 34809f
